It is an honour 
and a particular pleasure for me, on behalf of the Albanian delegation and the 
Albanian people, to extend my heartfelt congratulations to you, Sir, upon your 
election as President of the General Assembly at its forty-seventh session. 
It is a tribute to your personal accomplishments, an honour to your country, 
and an expression of the qualitatively new role that countries in transition 
are playing in the international arena. I believe that the current session, 
under your presidency, will successfully attain its goals, which are the goals 
of the international community at large. I should like to assure you of the 
support of the Albanian delegation in the Assembly's work during this session. 
I take this opportunity to convey my thanks and express my highest 
consideration to your predecessor, Mr. Samir S. Shihabi, for the admirable way 
in which he presided over the General Assembly at its forty-sixth session. 
Allow me also to extend my greetings to Mr. Boutros Boutros-Ghali, the 
Secretary-General of the United Nations, for his commendable role at the head 
of the world Organization, for his contribution to the strengthening of the 
spirit of cooperation, and especially for his personal contribution to solving 
various problems in different hotbeds of tension in the world of today. 
 
29 
My special greetings go also to the 20 newly admitted Members of the 
Organization, which are going to play their part in upholding the common 
values of the new society that is taking shape. Their accession to membership 
of this world body has enriched the universal character of the United 
Nations. The Republic of Albania has strongly supported their membership, 
believing that it will further promote the peace process and strengthen the 
democratic way of development. 
Since the last session of the General Assembly we have witnessed a 
number of significant events which followed the cold war and which will have 
an effect on the future of mankind. The fundamental values of the 
post-cold-war era are being established. Confrontation between the blocs, 
and the attendant political tension, has been supplanted by the universal 
values of democracy and equality in international relations, which are 
interdependent in terms of the economic and social development and security of 
every country. This has been confirmed. Today, the aspirations of the 
peoples towards self-determination and their striving to establish their 
national identity, which had been marred under communism, as well as their 
thirst for democracy and equality, have become the driving forces of the 
situations we are faced with today. Nationalism is not a product of 
democracy. Nationalism is the affirmation of national identity which, only 
afterwards, will work towards integration. 
The blows dealt by the countries of Central and Eastern Europe to the 
paralytic system of some years ago are today translating euphoria into onerous 
efforts to overcome a very difficult period of trial and transition. The year 
that has passed has strengthened the tendency towards political union and has 
witnessed the victory of the basic principles of respect for human rights, 
democracy, the rule of law and the move towards the market economy system. 
 
30 
The contribution of the United Nations and in particular of the Security 
Council to these ends since the last session of the General Assembly has been 
remarkable. In seeking to add a human dimension to the delicate balances to 
be struck, the United Nations is shouldering historic responsibilities. The 
political vector of its activities is aimed precisely at promoting those 
principles and thus at creating a common political psychology of thought and 
action. Unity in diversity that is, the realization of one's national 
interests in the overall equation of world development is undoubtedly the 
foundation and the raison d'etre of the Organization; it is the very 
embodiment of the predominance of peaceful reasoning over passionate action 
and the preservation of the very delicate balance between the two. 
The resolutions of the Security Council, especially the one imposing 
sanctions against Serbia and Montenegro; the Middle East peace talks that are 
increasing the chances of finding a solution; the talks on resolving the 
conflict between the communities in Cyprus, as well as other activities, all 
reaffirm the universality of the Organization and the overall impact of its 
unique and inalienable role, which is the universal yardstick in measuring 
compliance with implementation of the principles of international law and 
tacit norms of world civilization. 
 
31 
In this context, Albania welcomes the recent contribution of the 
Secretary-General in the form of his report entitled "An Agenda for Peace" as 
a comprehensive approach to the challenges of the world of today and of the 
Organization. 
This session of the General Assembly gives Albania the opportunity to 
proclaim from this rostrum the remarkable victory scored by the democratic 
anti-communist forces in my country in the general parliamentary elections of 
22 May 1992 and in the local elections of 26 July. Those events finally 
determined the course upon which Albania has embarked and which it is 
persistently pursuing. Those events laid the foundations, in Albania, of the 
rule of law which is becoming institutionalized. They marked the beginning of 
our first epoch of non-communist, democratic governments, the first of which 
is implementing a very profound reform as the only course towards the overall 
transformation and development of the political, economic, social and other 
fields, at the level of the individual and of society as a whole. 
My Government's main goal is to establish the legal framework needed to 
facilitate that reform in order to harmonize the integration of the Albanian 
economy with the world economy, in order to eradicate the disastrous 
consequences of isolation and to overcome the economic collapse which the 
Government inherited from many years of totalitarianism. 
That, however, is not all the Government inherited. It also inherited 
active human resources inclined to change, human beings full of potential who 
are endeavouring to follow the models of the new system, people who, for no 
fault of their own, lack experience. These are the people who are working to 
shape the new Albanian society, and to do so they have turned to international 
political life to find remedies against impatience. In this context, the 
 
32 
involvement of various United Nations agencies such as the United Nations 
Development Programme (UNDP), the World Health Organization (WHO), the United 
Nations Children's Fund (UNICEF), the World Bank and the International 
Monetary Fund (IMF), already active in the country, is a valuable contribution 
to democracy in Albania. I would single out in particular the remarkable 
contribution of the IMF in working out the programme of economic reform that 
is being implemented. 
Albania is faced with a very challenging economic crisis resulting from 
the total failure of the centralized economy which it inherited and from the 
inevitable difficulties of transition itself. At present, Albania is living 
on the emergency humanitarian aid offered by the European Community and the 
Italian Government on the one hand, and on the modest contribution of the 
growing private sector on the other. The Albanian economy, in this initial 
phase of recovery, badly needs financial support, substantial investments and 
raw materials to invigorate industry and employ the large work force, one of 
the youngest in Europe. Everything cannot of course be done overnight; hence 
the difficulties of transition. Understanding, support and assistance on the 
part of the international community are the sole guarantees of improvement of 
the situation in Albania and of the success of the reform. 
In that process, Albania is trying to develop its economy against a 
background of environmental safety. We are fully aware of the possible 
consequences of neglect, and equally aware of what we have inherited as a 
result of underdevelopment in this regard. We look forward to benefiting from 
the relevant experience which the United Nations has to offer. In this 
context, we welcome the outcome of the United Nations Conference on 
Environment and Development held earlier this year in Rio. 
 
33 
Under those conditions, Albanian foreign policy has also acquired a new 
dimension and orientation. Concrete proof of its new orientation is the 
establishment of diplomatic relations with a number of countries such as 
Estonia, Lithuania, Saudi Arabia, Slovenia, Croatia, the United Arab Emirates, 
Paraguay and Qatar; the active participation of Albanian delegations in 
various activities such as the Black Sea initiative and the Conference on 
Security and Cooperation in Europe (CSCE). In the course of this year, the 
Republic of Albania has joined the International Fund for Agricultural 
Development and has adhered to the 1951 Convention and the 1967 Protocol on 
the status of refugees. 
The situation in my country is unfolding against a very tense and 
perilous background in the Balkans. In some parts of the region, 
unfortunately, the practices being carried out go against the general 
political orientation and acceptable norms of behaviour of a civilized 
society. All-out war has been going on in the former Yugoslavia for more than 
a year now. The persistent efforts of the international community have been 
stubbornly flouted by malicious proponents of Serbian nationalism in its 
unprecedented affront to civilization and the norms of common democratic 
life. For more than a year now, a number of international organizations have 
been directly seized of that crisis, which is ravaging more human lives by the 
day. The United Nations, the CSCE and the European Community, among others, 
have been forced to consider stern measures to counter that uncivilized 
challenge. The war, however, is still going on. 
Albania, a neighbouring country in that region, is suffering the 
consequences of regional insecurity. Moreover, my country, situated as it is 
beside that region, is living under the constant threat and real danger of a 
 
34 
spill-over of the conflict into Kosovo. That threat is even greater if we 
take into account the continuing repression of the third group of peoples of 
the former Yugoslavia, the anti-constitutional amendments there, the laws 
governing special circumstances, and the complete and total paralysis of 
institutional life. The danger becomes alarming if we take into account the 
cruel refusal by the Belgrade authorities to allow the exercise of 
institutional power by the Albanians of Kosovo, who are peacefully and 
democratically organized, in conformity with all the norms of international 
law. 
Kosovo is one of the most delicate issues of the Yugoslav crisis. The 
conflict there is a highly political one, a conflict deriving from the 
impossibility of coexistence with the occupier. It is a conflict between the 
peaceful exercise of the principle of self-determination and blatant 
hegemonistic refusal to allow that exercise. Consequently, the situation 
remains explosive. That is also the conclusion of a number of missions of the 
European Community and the CSCE which have visited Kosovo. The international 
community, fully aware and desirous of avoiding violence, is seized of the 
situation. 
The Albanian delegation, however, cannot but notice that preventive 
diplomacy has not as yet yielded the desired results. The legitimate leaders 
of Kosovo, on their part, although determined to pursue the road of 
unconditional political dialogue to which the CSCE Helsinki summit gave its 
blessing, and which was refused by the authorities in Belgrade, are finding it 
more and more difficult to keep the agitation of their people under control. 
The sacred principles of the United Nations Charter, the Helsinki Final 
Act and other fundamental documents of world political life apply equally to 
the Albanian people of Kosovo. Principles cannot be selectively applicable. 
 
35 
The Albanian side has, for a long time now, voiced its concern and called on 
the international community to concert its efforts towards finding a just and 
lasting solution that would be acceptable to the parties involved. 
The Yugoslav crisis is a complex one. As such, it has been considered by 
a number of international bodies. The London Conference, the most recent 
initiative, has set itself the task of finding an overall solution. Albania 
appreciates and endorses the praiseworthy contribution rendered by the United 
Nations in trying to solve the crisis over the last year, especially now, as 
Co-Chairman of that Conference, which we believe will be able to ensure the 
political commitment of all parties. 
Albania is participating in that Conference in order to make its 
contribution to its proceedings, particularly as regards the question of 
Kosovo. And in those endeavours, it will continue to advocate the finding of 
an acceptable solution. In our view, the Yugoslav crisis is the crisis of 
peoples who cannot live under Serbian hegemony any longer; it is not a 
constitutional crisis or a crisis among republics only. Accordingly, a 
solution will entail broader direct participation. It will entail the full 
participation of the legitimately mandated representatives of Kosovo when 
their future is being discussed. It will entail international mediation. 
That is the only way to control the various factions which are seeking to 
obstruct the way to peace. The Republic of Albania trusts that the United 
Nations, with its valuable contribution, will ensure the triumph of reason 
over passions, and will adopt the measures necessary to enforce the 
implementation of its decisions and to stand forcefully against the policy of 
fait accompli. 
 
36 
The social model to come embodies the loftiest standards of respect for 
the human being. The new world order, based on security, understanding and 
cooperation, is the guarantee that current structures will be strengthened and 
further developed. All of us must contribute to strengthening this edifice. 
The United Nations will continue to provide us with a framework in which 
peoples can count on good will and mutuality. 
